       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 1 of 34                  FILED
                                                                              2021 Apr-09 PM 05:07
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


TOMMY HITCHCOCK,                         }
                                         }
       Plaintiff,                        }
                                         }
v.                                       }   Case No.: 5:19-cv-01573-MHH
                                         }
ANDREW SAUL,                             }
Commissioner of the                      }
Social Security Administration,          }
                                         }
       Defendant.                        }


                          MEMORANDUM OPINION

      Tommy Hitchcock has asked the Court to review a final adverse decision of

the Commissioner of Social Security under 42 U.S.C. § 405(g). After review, the

Court affirms the Commissioner’s decision.

                            Procedural Background

      Mr. Hitchcock applied for a period of disability and disability insurance

benefits on September 17, 2015, alleging that his disability began on December 15,

2014. (Doc. 5-6, p. 2). The Commissioner denied his claim on October 22, 2015,

and Mr. Hitchcock requested a hearing before an Administrative Law Judge (ALJ).

(Doc. 5-3, p. 12).   The ALJ issued an unfavorable decision on August 17, 2018.

(Doc. 5-3, p. 9). The Appeals Council declined Mr. Hitchcock’s request for review

                                        1
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 2 of 34




(Doc. 5-3, p. 2), making the Commissioner’s administrative decision final for this

Court’s judicial review. See 42 U.S.C. § 405(g).

                                Standard of Review

      The scope of review in this matter is limited. “When, as in this case, the ALJ

denies benefits and the Appeals Council denies review,” a district court “review[s]

the ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510–11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

      A district court must determine whether there is substantial evidence in the

record to support the ALJ’s factual findings. “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004). In evaluating the administrative record, a district court may

not “decide the facts anew, reweigh the evidence,” or substitute its judgment for that

of the ALJ. Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th

Cir. 2011) (internal quotations and citation omitted).       If substantial evidence

supports the ALJ’s factual findings, then the district court “must affirm even if the

evidence preponderates against the Commissioner’s findings.” Costigan v. Comm’r,

Soc. Sec. Admin., 603 Fed. Appx. 783, 786 (11th Cir. 2015) (citing Crawford, 363

F.3d at 1158).

                                          2
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 3 of 34




      With respect to the ALJ’s legal conclusions, a district court must determine

whether the ALJ applied the correct legal standards. If the district court finds an

error in the ALJ’s application of the law, or if the court finds that the ALJ failed to

provide sufficient reasoning to demonstrate that the ALJ conducted a proper legal

analysis, then the court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936

F.2d 1143, 1145–46 (11th Cir. 1991).

                      Statutory and Regulatory Framework

      To be eligible for disability benefits, a claimant must be disabled. Gaskin v.

Comm’r of Soc. Sec., 533 Fed. Appx. 929, 930 (11th Cir. 2013). “A claimant is

disabled if he is unable to engage in substantial gainful activity by reason of a

medically-determinable impairment that can be expected to result in death or which

has lasted or can be expected to last for a continuous period of at least 12 months.”

Gaskin, 533 Fed. Appx. at 930 (citing 42 U.S.C. § 423(d)(1)(A)). A claimant must

prove that he is disabled. Gaskin, 533 Fed. Appx. at 930 (citing Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003)).

      To determine whether a claimant has established that he is disabled, an ALJ

follows a five-step sequential evaluation process. The ALJ must consider:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
                                          3
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 4 of 34




       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178. “The claimant has the burden of proof with respect to

the first four steps.” Wright v. Comm’r of Soc. Sec., 327 Fed. Appx. 135, 136–37

(11th Cir. 2009). “Under the fifth step, the burden shifts to the Commissioner to

show that the claimant can perform other jobs that exist in the national economy.”

Wright, 327 Fed. Appx. at 137.

                     The Administrative Law Judge’s Findings

       The ALJ found that Mr. Hitchcock had not engaged in substantial gainful

activity since December 15, 2014, the alleged onset date. (Doc. 5-3, p. 14). The

ALJ determined that Mr. Hitchcock suffered from the following severe impairments:

obesity, arthritis in the knees and feet, and disorder of muscle. (Doc. 5-3, p. 15).

The ALJ also determined that Mr. Hitchcock had a history of depression that was

non-severe. (Doc. 5-3, p. 15). Based on a review of the medical evidence, the ALJ

concluded that Mr. Hitchcock did not have an impairment or combination of

impairments that met or medically equaled the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 5-3, p. 16). 1


1
 The regulations governing the types of evidence that a claimant may present in support of his
application for benefits or that the Commissioner may obtain concerning an application and the
way in which the Commissioner must assess that evidence changed in March of 2017. See
Revisions to Rules Regarding the Evaluation of Medical Evidence; Correction, 82 Fed. Reg.
15,132 (Mar. 27, 2017). Because Mr. Hitchcock filed his application for benefits before March
                                              4
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 5 of 34




       Given Mr. Hitchcock’s impairments, the ALJ evaluated Mr. Hitchcock’s

residual functional capacity. The ALJ determined that Mr. Hitchcock had the RFC

to perform:

       less than the full range of sedentary work as defined in 20 CFR
       404.1567(a) except occasionally lift up to ten pounds while sitting and
       with the use of a cane to carry/lift ten pounds; stand and/or walk, for a
       total of three hours in an eight-hour workday; sit for a total of about six
       hours in an eight-hour workday; no limitations in gross and/or fine
       handling; use of foot controls limited to occasionally; occasionally
       climb ramps and stairs with handrail; occasionally balance, stoop,
       kneel, and crouch; no crawling; avoid concentrated exposure to cold,
       heat, wetness, and humidity; no work at unprotected heights or around
       dangerous, moving machinery.

(Doc. 5-3, p. 18). “Sedentary work involves lifting no more than 10 pounds at a time

and occasionally lifting or carrying articles like docket files, ledgers, and small tools.

Although a sedentary job is defined as one which involves sitting, a certain amount

of walking and standing is often necessary in carrying out job duties. Jobs are

sedentary if walking and standing are required occasionally and other sedentary

criteria are met.” 20 C.F.R. § 404.1567(a).

       Based on this RFC, the ALJ concluded that Mr. Hitchcock could not perform

his past relevant work as an order filler or as an industrial cleaner/janitor. (Doc. 5-

3, p. 22). Relying on testimony from a vocational expert, the ALJ found that jobs

existed in the national economy that Mr. Hitchcock could perform, including an



27, 2017, the new regulations, found at 20 C.F.R. §§ 416.913 and 416.920c, do not apply to his
case. See Morgan v. Comm’r of Soc. Sec., 760 Fed. Appx. 908, 911 n.2 (11th Cir. 2019).
                                              5
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 6 of 34




assembler (Dictionary of Occupational Titles No. 713.687-018), an inspector

(Dictionary of Occupational Titles No. 739.687-182), and a parts grader (Dictionary

of Occupational Titles No. 735.687-022). (Doc. 5-3, p. 23). Accordingly, the ALJ

determined that Mr. Hitchcock was not under a disability within the meaning of the

Social Security Act. (Doc. 5-3, p. 23).

                                   The Evidence

Mr. Hitchcock’s Medical Records

Auditory

      On September 15, 1981, Mr. Murphree, an audiologist at the Hearing &

Speech Clinic in Huntsville, Alabama wrote a report about Mr. Hitchcock’s

audiological evaluation. (Doc. 5-12, p. 5). Mr. Murphree explained that Mr.

Hitchcock had his audiological evaluation on September 3 and returned for

verification of the results on September 11. (Doc. 5-12, p. 5). He was evaluated

because his mother “was concerned about possible hearing loss. She noted that

Tommy’s father and aunt had hearing loss, that Tommy’s speech and language

seemed delayed, and that he appeared to miss some sounds around the house.” (Doc.

5-12, p. 5). Mr. Murphree noted the following impressions:

      Testing on both occassions [sic] yielded consistent results. The right
      ear is borderline normal low 250 and 500Hz, sloping to a mild sensori-
      neural loss through 2000Hz, and a moderate to severe sensori-neural
      hearing loss in the higher frequencies. The left ear is slightly poorer in
      the low frequencies, symmetrical in the highs. Speech discrimination
      is fair to good bilaterally.
                                          6
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 7 of 34




(Doc. 5-12, p. 5). Mr. Murphree recommended that Mr. Hitchcock have “binaural

amplification; he needs to return for a hearing aid evaluation.” (Doc. 5-12, p. 5).

Mr. Hitchcock also needed a speech and language evaluation. (Doc. 5-12, p. 5). Mr.

Hitchcock returned for the hearing aid evaluation on September 22, 1981, and Mr.

Murphree recommended Mr. Hitchcock “obtain a Telex 341H (Binaural) hearing

aid.” (Doc. 5-12, p. 7). 2

       On October 2, 1985, when he was nine years old, Mr. Hitchcock had another

auditory evaluation at the Hearing & Speech Clinic. (Doc. 5-11, p. 56). Mr.

Murphree noted in the audiometric speech summary that Mr. Hitchcock’s right ear

had a word recognition score of 88%, while the left ear had a recognition score of

92%. (Doc. 5-11, p. 56). On August 16, 1991, when he was 15 years old, Mr.

Hitchcock’s auditory evaluation showed a recognition score of 72% in his right ear

and 60% in his left ear. (Doc. 5-11, p. 55).

       On April 13, 2016, Mr. Hitchcock visited Blossomwood Medical, where Dr.

Melissa DeBerry examined him. (Doc. 5-8, pp. 66–69). Dr. DeBerry noted that Mr.

Hitchcock had “[g]rossly normal hearing.” (Doc. 5-8, p. 67). During an August 22,

2016 follow-up appointment, Dr. DeBerry again noted that Mr. Hitchcock had



2
  While not medical evidence, the Court notes that when Mr. Hitchcock was in fourth grade, in
May 1987, his teacher recommended that Mr. Hitchcock receive “preferential seating in [the]
classroom to compensate for [his] hearing impairment.” (Doc. 5-11, p. 43). The administrative
record includes other notes from schoolteachers concerned about Mr. Hitchcock’s speech and
hearing problems in class. (See Doc. 5-11, pp. 40, 43, 44).
                                             7
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 8 of 34




“[g]rossly normal hearing.” (Doc. 5-8, p. 71). On December 2, 2016, Mr. Hitchcock

visited Dr. Vijay Jampala for a rheumatology consultation. (Doc. 5-9, pp. 16–17).

Mr. Hitchcock denied having hearing problems. (Doc. 5-9, p. 16).

Intellectual Disability

       On April 11, 1990, when he was 14 years old, Scottsboro Junior High School

administered to Mr. Hitchcock an Otis-Lennon School Ability Test (OLSAT). (Doc.

5-11, p. 7). The OLSAT “is a group administered test of students’ ability to cope

with school learning tasks. Its age-normed Verbal Score, Nonverbal Score and Total

School Ability Index (SAI) each have a mean of 100 and standard deviation (SD) of

16.” A. Lynne Beal, A Comparison of WISC-III and OLSAT-6 for the Identification

of Gifted Students, 11 CANADIAN JOURNAL OF SCHOOL PSYCHOLOGY, no. 2, 120, 123

(1996). 3 Mr. Hitchcock received an SAI score of 76: 75 for verbal and 80 for non-

verbal. (Doc. 5-11, p. 7). One year later, on April 11, 1991, when he was 15 years

old, Mr. Hitchcock received an SAI score of 50: 50 for verbal and 51 for non-verbal.

(Doc. 5-11, p. 7).




3
  The OLSAT is not an IQ test. See, e.g., Pruitt v. Neal, 788 F.3d 248, 253 (7th Cir. 2015)
(explaining the OLSAT is an “academic achievement test[]” and an OLSAT score is “not given as
an IQ score.”); Williams v. Colvin, No. 4:14-CV-40-FL, 2015 WL 73818, at *5 (E.D.N.C. Jan. 6,
2015) (comparing social security applicant’s IQ score and OLSAT score); OLSAT8, ASSESSMENT
RESOURCE CENTER, UNIVERSITY OF MISSOURI, https://arc.missouri.edu/olsat8/ (last visited Mar.
29, 2021) (“The Otis-Lennon School Ability Test . . . assesses student thinking skills and provides
an understanding of a student’s relative strengths and weaknesses in performing reasoning tasks.”).
                                                8
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 9 of 34




      On February 5, 2018, Mr. Hitchcock was admitted to Huntsville Hospital.

(Doc. 5-15, p. 50). Dr. Tarak Vasavada noted that Mr. Hitchcock was “low IQ” and

had a “borderline IQ.” (Doc. 5-15, p. 55).

Obesity

      Mr. Hitchcock is obese. On November 16, 2016, Mr. Hitchcock weighed 375

pounds and was 6’ 2” tall. (Doc. 5-9, p. 5). His body mass index was 48.1; a BMI

of 30.0 and above is considered obese. 4 According to the Centers for Disease

Control and Prevention, a “normal weight range” for Mr. Hitchcock would be

between 144 and 194 pounds. On March 7, 2017, Mr. Hitchcock weighed 419.2

pounds, and his BMI was 58.5. (Doc. 5-9, p. 20). And on April 17, 2017, Mr.

Hitchcock weighed 416 pounds. (Doc. 5-10, p. 52).

Knee, Ankle, and Foot Pain

      On December 1, 2014, Mr. Hitchcock presented at SportsMED Orthopaedic

Surgery & Spine center complaining of bilateral foot pain. (Doc. 5-12, p. 23). Dr.

Garcia Cardona observed that Mr. Hitchcock had not tried conservative management

of his foot pain and that the pain was worse with activity but improved somewhat

with rest. (Doc. 5-12, p. 23). Dr. Garcia Cardona examined Mr. Hitchcock and

found “[t]enderness to palpation along the sinus Tarsi as well as the talonavicular


4
   See ADULT BMI CALCULATOR, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcul
ator.html (last visited Mar. 31, 2021).
                                            9
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 10 of 34




joint. His findings are bilateral. Neurovascular exam is intact. Upon standing

hindfoot is in valgus with complete flattening of the arch.” (Doc. 5-12, p. 24). An

x-ray revealed “End-stage arthritis of the hindfoot bilaterally.” (Doc. 5-12, p. 24).

Dr. Garcia Cardona recommended that Mr. Hitchcock use an “Arizona brace for his

left ankle and foot.” (Doc. 5-12, p. 25). During a December 29, 2014 follow-up

appointment, Dr. Garcia Cardona noted that Mr. Hitchcock had “bilateral posterior

tibial tendon dysfunction stage III.” (Doc. 5-12, p. 26).

      During his February 2, 2015 follow-up, Mr. Hitchcock reported a recent injury

to his left knee which led to pain and swelling. (Doc. 5-12, p. 28). Dr. Garcia

Cardona observed “[s]welling and tenderness to palpation around the left knee.

Some popping is noted. Bilateral tenderness to palpation at the sinus Tarsi as well

as the talonavicular joint and calcaneocuboid joints.” (Doc. 5-12, p. 29). Dr. Garcia

Cardona ordered an MRI of Mr. Hitchcock’s knee, and instructed him to follow up

with Dr. Culpepper within a week to discuss the MRI results. (Doc. 5-12, p. 30).

      On February 16, 2015, Dr. Raymond Armstrong, a radiologist, read an MRI

of Mr. Hitchcock’s left knee. (Doc. 5-12, p. 51). Dr. Armstrong found:

      Tricompartment degenerative arthrosis predominates at the
      patellofemoral joint compartment.     There is joint space,
      chondromalacia, and subchondral cyst formation which is well
      illustrated on axial image 12.

      A moderate-sized knee joint effusion is present, and a small Baker’s
      type popliteal fossa cyst extends between the medial head of the
      gastrocnemius and the semimembranosus.
                                         10
          Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 11 of 34




      The quadriceps tendon, patellar tendon, ACL, PCL, medial collateral,
      and lateral collateral ligaments are intact. The medial and lateral
      meniscus do not appear torn.

(Doc. 5-12, p. 51).       Dr. Armstrong made three findings:        “(1) Moderate

tricompartment degenerative arthrosis predominating at the patellofemoral joint

compartment. (2) Moderate-sized left knee joint effusion with a small Baker’s type

popliteal fossa cyst. (3) No ligamentous, tendinous, or meniscal tear.” (Doc. 5-12,

p. 51).

      On February 18, 2015, Dr. Dale Culpepper evaluated Mr. Hitchcock at

SportsMED. (Doc. 5-8, pp. 27–29). Mr. Hitchcock presented:

      for evaluation of left knee pain. He has had some mild pain over the
      last years. In the last 2 months he has had more severe pain in the left
      knee. He was treated with a course of prednisone and is now taking
      meloxicam with minimal improvement. He has been wearing a brace
      on the knee. He has pain somewhat diffusely in the knee. Pain is
      aggravated by walking and other activities. He is having to use a cane
      to ambulate.

(Doc. 5-8, p. 27). On examination, Dr. Culpepper noted that Mr. Hitchcock’s “[l]eft

knee shows a mild effusion. He has tenderness diffusely about the entire knee. He

has pain on movement of the knee. Movement has 0-100° with pain. Ligamentous

exam is stable. Neurovascular exam to the leg is normal.” (Doc. 5-8, p. 28). Dr.

Culpepper reviewed x-rays and an MRI of Mr. Hitchcock’s knee “which show

osteoarthritis changes,” but the MRI did “not show any meniscal tears.” (Doc. 5-8,

p. 28). Dr. Culpepper injected Mr. Hitchcock’s knee with cortisone and prescribed

                                        11
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 12 of 34




home rehabilitation exercises. (Doc. 5-8, p. 28). Dr. Culpepper indicated that Mr.

Hitchcock needed to “work on a weight loss program.” He also commented:

      He normally stands and walks all day long at work. He reports [he] is
      not allowed to work with a cane. I think he will need to stay off work
      for at least the next week or 2. He can try to return to work as pain
      permits. He also has the ankle problem that Dr. Garcia is seeing him
      for.

(Doc. 5-8, p. 28).

      Mr. Hitchcock returned to SportsMED on February 27, 2015 for a follow-up

appointment for the osteoarthritis of his left knee. (Doc. 5-8, pp. 25–26). Dr.

Culpepper noted that Mr. Hitchcock had taken anti-inflammatory medication with

no improvement, that the February 18 cortisone shot resulted in “only slight

improvement,” and that Mr. Hitchcock was “walking with a cane and a slight

[limp].” (Doc. 5-8, pp. 25-26). Dr. Culpepper explained:

      Unfortunately we do not have any other good option for this. I think he
      is too young to consider total knee replacement at this point. He is also
      overweight. He is going to continue with the home exercises. He has
      not been able to return to work for long periods of standing and
      walking. I think he needs to be limited to light duty work with limited
      standing and walking. He’ll return to see us as needed.

(Doc. 5-8, p. 26).

      On March 30, 2015, Dr. Garcia prescribed a brace for Mr. Hitchcock’s right

knee, and she gave Mr. Hitchcock meloxicam and tramadol. (Doc. 5-8, p. 24; Doc.

5-12, p. 37). When Mr. Hitchcock saw Dr. Culpepper in April of 2015, Mr.



                                         12
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 13 of 34




Hitchcock was walking with a limp and using a cane and knee brace. (Doc. 5-8, pp.

21-22).

      Mr. Hitchcock saw Dr. Culpepper at SportsMED on April 28, 2015. Dr.

Culpepper explained that Mr. Hitchcock “had previous x-rays and MRI scan of his

left knee which showed osteoarthritis changes. He also has pain in his right knee.

We have injected the left knee several months ago that helped temporarily. He

continues to have pain in both knees. The pain is worse on the left side. He is using

a cane and a brace.” (Doc. 5-12, p. 39). Dr. Culpepper x-rayed Mr. Hitchcock’s

right knee and found osteoarthritis changes “similar to his previous x-rays of the left

knee.” Dr. Culpepper recommended that Mr. Hitchcock continue taking Mobic and

work on weight loss. (Doc. 5-12, pp. 40-41).

      On May 22, 2015, Dr. Bobby Newbell evaluated Mr. Hitchcock, and, based

on a physical examination, stated that Mr. Hitchcock was “to use cane for ambulation

and [l]eft knee brace.” (Doc. 5-8, p. 6). Dr. Newbell noted a patch of skin on Mr.

Hitchcock’s right shin that suggested that Mr. Hitchcock might have psioratic

arthritis. (Doc. 5-8, p. 6). During an October 14, 2015 follow-up appointment, Dr.

Culpepper noted Mr. Hitchcock was using a cane to walk and that he had “some

mild edema in both legs.” (Doc. 5-12, p. 48). Dr. Culpepper repeated his impression

that there were no other treatment options for Mr. Hitchcock. (Doc. 5-12, p. 48).




                                          13
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 14 of 34




      Mr. Hitchcock visited SportsMED on July 13, 2015. Dr. Culpepper explained

that Mr. Hitchcock had osteoarthritis in both knees and chronic swelling in his legs.

Dr. Culpepper wrote: “He is still having [to] use a case to ambulate. He uses a brace

on the left side.” (Doc. 5-12, p. 45). Dr. Culpepper’s physical examination was

consistent with prior examinations.     He discussed treatment options with Mr.

Hitchcock and stated: “We will continue with conservative management. He is

working on a weight loss program. He has not been able to return to his work. He

would have permanent restrictions on prolonged standing or walking and light duty

work.” (Doc. 5-12, p. 46). On July 13, 2015, Dr. Culpepper issued a work release,

indicating that Mr. Hitchcock was discharged from treatment and stating: “This

patient has osteoarthritis in both knees and is restricted to light duty work. No

prolonged walking, standing or stairs.” (Doc. 5-12, p. 44).

      Mr. Hitchcock visited SportsMED on October 14, 2015. Dr. Culpepper

explained that he had seen Mr. Hitchcock “several times in the last 6 months with

bilateral knee pain. Left side is worse. X-rays had shown osteoarthritis changes on

both knees he has been treated conservatively and still has pain in the left knee. He

reports he is scheduled to start a water therapy program.” (Doc. 5-12, p. 47). Based

on his physical exam of Mr. Hitchcock, Dr. Culpepper noted that Mr. Hitchcock

could move “0-120º with pain,” and he had “a psoriatic type rash” on his leg. (Doc.

5-12, p. 48). Dr. Culpepper wrote: “Unfortunately we do not have any other

                                         14
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 15 of 34




treatment options. We have recommended the importance of a weight loss program.

He will continue with rehabilitation exercise program. He is using the brace and the

cane.” (Doc. 5-12, p. 48).

      Mr. Hitchcock visited Blossomwood Medical on April 13, 2016 “to establish

care.” (Doc. 5-8, p. 66). Dr. DeBerry evaluated Mr. Hitchcock. (Doc. 5-8, p. 66).

She noted that he had “OA in both knees and other sites. He denies having other

medical problems but needs a PCP.” (Doc. 5-8, p. 66). Concerning Mr. Hitchcock’s

generalized osteoarthritis, Dr. DeBerry noted: “Pain is moderate in intensity. Pain

is dull, constant in severity. Resting make[s] it worse.” (Doc. 5-8, p. 66). She noted

his medical history of anxiety, depression, arthritis, and gout. (Doc. 5-8, p. 66). Mr.

Hitchcock displayed a normal gait and station. (Doc. 5-8, p. 67). Dr. DeBerry

recommended at least 30 minutes of exercise 5-6 days per week. (Doc. 5-8, p. 68).

      Mr. Hitchcock returned to Blossomwood on August 22, 2016. (Doc. 5-8, p.

70). He presented:

      with complaints of severe LUE pain. He states the pain has become
      more intense in the past 3 days. The pain is constant and sharp; it is
      centered in his elbow and radites [sic] up his left shoulder and into back
      of neck and down into his hand. The elbow and hand are swollen and
      elbow is red. He has been having pain in several joints for the past
      couple of months. The pain is located in a different joint at different
      times, always moving around. The pain gets worse when he lays down
      for awhile. None of his other joints hurt as bad as the left elbow,
      though. He reports he has been trying to learn to use the computer and
      spent a lot of time keyboarding during the 5 days before the pain started.

(Doc. 5-8, p. 70).

                                          15
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 16 of 34




      Mr. Hitchcock saw Dr. Culpepper on April 25, 2016. Mr. Hitchcock reported

that his knee pain was improved, and he had lost 30 pounds. (Doc. 5-12, p. 49). Dr.

Culpepper observed that Mr. Hitchcock was walking with a slight limp. (Doc. 5-12,

p. 50). Dr. Culpepper diagnosed left knee osteoarthritis. He recommended that Mr.

Hitchcock try a stationary bike for exercise. (Doc. 5-12, p. 50).

      On November 16, 2016, Mr. Hitchcock saw Dr. Davis at The Orthopaedic

Center. Mr. Hitchcock complained of joint pain and explained that he had trouble

getting up if he fell off the couch. He reported that he had not left his house since

August. He reported sharp pain in his elbow when he performed daily activities of

living “but otherwise it can be a dull achy sensation in the left elbow down to the

wrist and in some multiple joints.” (Doc. 5-9, p. 3). A physical examination of his

left arm revealed some stiffness and “somewhat diminished [] grip strength on the

left compared to the right secondary to the pain,” but there was “no evidence of

instability.” (Doc. 5-9, p. 4). Mr. Hitchcock also displayed “mild stiffness with

active range of motion” in his left wrist. (Doc. 5-9, p. 4). Dr. Davis referred Mr.

Hitchcock to a rheumatologist. (Doc. 5-9, p. 4).

      On December 2, 2016, Dr. Jampala, a rheumatologist, evaluated Mr.

Hitchcock. (Doc. 5-9, p. 17). Mr. Hitchcock reported that he had been “on long-

term disability through work for past two years.” (Doc. 5-9, p. 16). Dr. Jampala

noted that Mr. Hitchcock:

                                         16
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 17 of 34




      was having ongoing knee pain with swelling and was using a cane to
      walk around and his employer said he needs to go on disability; he
      cannot work with cane in the plant, so he is now on long term disability.
      He is still waiting to apply for social security disability. Patient has
      gout for long time. He has knee pain and ankle pain for more than 10
      years.

(Doc. 5-9, p. 16). Mr. Hitchcock reported that he left his house only to see doctors

because he was afraid of falling. (Doc. 5-9, p. 16). Dr. Jampala observed “[b]oth

hips, both knees and ankle exam limited but no evidence of any swelling in the knees.

No warmth, no local tenderness. Patella exam is normal. No deformity of the knees.

To exam both sides normal. No swelling, no deformities, no tenderness. Gait is

normal.” (Doc. 5-9, p. 17).

      On March 7, 2017, Mr. Hitchcock presented to Blossomwood Medical

“requesting to be referred to a physician who performs disability evaluations.” (Doc.

5-9, p. 19). Dr. Vytautas Pukis evaluated Mr. Hitchcock. (Doc. 5-9, p. 19). Mr.

Hitchcock complained of “pain in multiple joints, mainly his knees and ankles. Pain

is moderate to severe in intensity. Pain is dull, constant in severity. Movement

makes the pain worse.” (Doc. 5-9, p. 19). Dr. Pukis advised Mr. Hitchcock to

remain physically active, and Dr. Pukis referred Mr. Hitchcock to a rheumatologist.

(Doc. 5-9, p. 21). Mr. Hitchcock’s depression was in remission, but he was

experiencing anxiety. (Doc. 5-9, p. 21).




                                           17
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 18 of 34




      A May 9, 2017 x-ray of Mr. Hitchcock’s knees was conducted by Dr. Deepak

Sree at Rheumatology Associates of Northern Alabama. (Doc. 5-10, p. 13). The x-

ray showed “degenerative changes bilaterally, mostly in the medial and

patellofemoral compartments bilaterally. No erosive change is seen. No fractures

or other abnormalities noted.” (Doc. 5-10, p. 13).

Mr. Hitchcock’s Administrative Hearing Testimony

      Mr. Hitchcock’s administrative hearing took place on June 15, 2018. (Doc.

5-3, p. 44). Mr. Hitchcock testified that he had not looked for work because he did

not “know what’s out there. And I’m not too good on computers.” (Doc. 5-3, pp.

52–53).

      Mr. Hitchcock testified that he weighed over 400 pounds and that he had

gained over 100 pounds since December 2014 because he was an emotional eater.

(Doc. 5-3, pp. 55–56). He explained that he had been on long-term disability for

two years, but his benefits had expired. (Doc. 5-3, pp. 54-55). He had no insurance,

and he could not afford medical treatment. (Doc. 5-3, p. 56). Mr. Hitchcock was

nervous to do things because he was afraid he would fall; his knees gave out and his

weight put pressure on his knees. (Doc. 5-3, pp. 56–57). He testified that since he

had stopped working, he had fallen six times. (Doc. 5-3, p. 57). Mr. Hitchcock

described his knee pain as jagged and rated it a nine or ten “most of the time.” (Doc.

5-3, p. 58). He said: “now everything’s just harder to do.” (Doc. 5-3, p. 57). He

                                         18
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 19 of 34




explained that whenever he stood, he used a cane, both inside and outside the house.

(Doc. 5-3, p. 60). Pain caused Mr. Hitchcock to lay down about every two hours to

rest for between 30 minutes and an hour. (Doc. 5-3, p. 62). Mr. Hitchcock testified

that pain in his feet made it difficult to walk and sometimes difficult “to put on a

tennis shoe.” (Doc. 5-3, pp. 59–60). He rated his foot pain “[n]ine to ten.” (Doc.

5-3, p. 60). Mr. Hitchcock stated that he took only aspirin and Tylenol for pain

because he could not afford medication. (Doc. 5-3, p. 61). Mr. Hitchcock had not

driven a car in two years because pain prevented him from pressing the brake in a

car, and he was afraid he would kill someone if he drove. (Doc. 5-3, p. 63).

      Mr. Hitchcock testified about arthritis in multiple joints in his hands. (Doc.

5-3, p. 65). He said that it was “hard to hold even a can of Pepsi or can of anything;

open a jar; hold a pencil to write,” and that he experienced pain and numbness in his

hands. (Doc. 5-3, p. 65). When his hands were elevated at table level, they would

go numb within 15 to 20 minutes. (Doc. 5-3, p. 67). Mr. Hitchcock tried learning

to type on a computer, but within 10 or 20 minutes his hands would go numb. (Doc.

5-3, p. 68).

      Mr. Hitchcock testified that he had had deafness since he was a child. (Doc.

5-3, p. 69). He explained that he “don’t hear what other people are say. I don’t hear

what other things are doing. You miss out on a lot of stuff. And then the way people

treat you, you just don’t want to be around people.” (Doc. 5-3, p. 69). When he was

                                         19
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 20 of 34




working, Mr. Hitchcock had trouble hearing noises in the plant and doing janitorial

work. (Doc. 5-3, p. 69).

      The ALJ took testimony from John McKinney, an impartial vocational expert.

(Doc. 5-3, p. 83). Mr. McKinney testified that he had reviewed Mr. Hitchcock’s

work background, including his work as an order filler (Dictionary of Occupational

Titles No. 922.687-058) and an industrial cleaner or janitor (Dictionary of

Occupational Titles No. 381.687-018). (Doc. 5-3, p. 84). The ALJ presented the

following hypothetical to the vocational expert:

      I’d like you to assume a hypothetical individual with the age, education,
      prior work history and training of [Mr. Hitchcock]. We’ll limit the
      hypothetical to light work, where the hypothetical individual can
      occasionally lift and/or carry, pulling of 20 pounds, occasionally up to
      one-third of an eight-hour workday; frequently lift and/or carry, pulling
      of 10 pounds, but frequently, up to two-third of an eight-hour workday.
      Hypothetical individual could sit six hours in a eight-hour workday,
      with all customary work breaks.

      Standing and walking would be limited to four hours in an eight-hour
      workday, no greater than 30 minutes at one time, with the ability to sit
      and change positions. Hypothetical individual can occasionally climb
      ramps and stairs with a rail; occasionally balance, stoop, kneel, crouch;
      but no crawling; no ladders, ropes or scaffolds. Hypothetical individual
      can avoid concentrated exposure to extreme cold and heat, wetness and
      humidity; no heavy vibratory type of job; no work around dangerous,
      moving machinery or at unprotected heights.

      If we had that hypothetical individual, could that hypothetical
      individual return to any of [Mr. Hitchcock’s] prior work?

(Doc. 5-3, pp. 84–85). The vocational expert said that no, the hypothetical individual

could not return to Mr. Hitchcock’s prior work, but there were light, unskilled jobs

                                         20
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 21 of 34




that he could perform.    (Doc. 5-3, p. 85).     These included a garment folder

(Dictionary of Occupational Titles No. 789.687-066); a hand packager (Dictionary

of Occupational Titles No. 753.687-038); and an inspector (Dictionary of

Occupational Titles No. 723.687-014). (Doc. 5-3, p. 85).

      The ALJ asked a second hypothetical:

      [A]ssume the hypothetical individual can understand, remember, carry
      out simple instructions; concentrate and stay on task for these simple
      instructions for two-hour periods, across an eight-hour workday, five-
      day work week, with all customary work breaks. Hypothetical
      individual should have only occasional contact with the general public,
      co-workers, and supervisors. If we had those nonexertional limitations
      of those, would that alter your opinion about the jobs you just listed?

(Doc. 5-3, pp. 85–86). The vocational expert said no, these limitations would not

alter his opinion. (Doc. 5-3, p. 86). The ALJ asked a third hypothetical:

      [L]imit the hypothetical individual to sedentary work. Hypothetical can
      occasionally lift up to ten pounds while sitting; with the use of a cane,
      can carry and lift ten pounds; standing and walking would be limited to
      three hours in an eight-hour workday; sitting six hours in an eight-hour
      workday. There’s no limitation of extremes of gross/fine handling. Use
      of foot controls, only, would be limited to occasional; occasionally
      climbing ramps and stairs, with a rail; occasionally balance, stoop,
      kneel, crouch; but no crawling.

      And avoid -- environmental limitations, avoid concentrated exposure to
      extreme cold and heat, wetness, humidity. No work at unprotected
      heights or around dangerous, moving machinery. Would there be any
      sedentary type unskilled jobs that hypothetical individual could
      perform? And if so, would you give us representative examples?

(Doc. 5-3, p. 86). The vocational expert provided several sedentary, unskilled jobs

with an SVP of 2: assembler (Dictionary of Occupational Titles No. 713.687-018);

                                         21
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 22 of 34




inspector (Dictionary of Occupational Titles No. 739.687-182); and parts grader

(Dictionary of Occupational Titles No. 735.687-022). (Doc. 5-3, pp. 86–87). In a

fourth hypothetical, the ALJ asked the vocational expert “if we limit -- same

limitations as expressed in hypothetical number 2, but we limit the hypothetical

individual to frequent use of the upper extremities and hands, and can use his hands

to grasp silverware -- forks, spoons -- [inaudible], and it would limit it to frequent,

would that alter your opinion regarding the sedentary jobs you had previously

listed?” (Doc. 5-3, pp. 87–88). The vocational expert said that no, the added

limitation would not alter his opinion. (Doc. 5-3, p. 88).

                                      Analysis

      Mr. Hitchcock argues that he is entitled to relief from the ALJ’s decision

because the ALJ refused his request for consultative examinations, one for hearing

loss and one for IQ testing, and because the ALJ did not properly evaluate his

medical conditions under Listing 1.02 or obtain the necessary medical opinions

regarding Listing 1.02. (Doc. 10-1, p. 9). We consider each argument in turn.

The ALJ’s Decision Not to Order an Audiological or IQ Examination

      “Social Security proceedings are inquisitorial rather than adversarial. It is the

ALJ’s duty to investigate the facts and develop the arguments both for and against

granting benefits . . . .” Sims v. Apfel, 530 U.S. 103, 110–11 (2000) (citing




                                          22
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 23 of 34




Richardson v. Perales, 402 U.S. 389, 400–01 (1971)). 5 “Even though Social

Security courts are inquisitorial, not adversarial, in nature, claimants must establish

that they are eligible for benefits. The administrative law judge has a duty to develop

the record where appropriate but is not required to order a consultative examination

as long as the record contains sufficient evidence for the administrative law judge to

make an informed decision.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

1269 (11th Cir. 2007) (citing Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir.

2001); see also Holladay v. Bowen, 848 F.2d 1206, 1210 (11th Cir. 1988) (the ALJ

“is not required to order a consultative examination unless the record establishes that

such an examination is necessary to enable the administrative law judge to render a

decision.”).

       The ALJ denied Mr. Hitchcock’s request for a consultative audio

examination, finding that an examination was not necessary “to render a full and fair

decision.” The ALJ stated:

       The records of his treating physicians, Dr. DeBerry, Dr. Jampala, and
       Dr. Pukis do not support the claimant’s allegations of hearing loss.
       Those records clearly do not show the claimant had any hearing or
       communication problems. Furthermore, at the hearing on June 15,
       2018, the undersigned observed the claimant was able to hear and
       respond, to each question asked both from the undersigned and his
5
  See also Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1356 (11th Cir. 2018) (“Few, if any,
agency adjudications depart more markedly from the adversarial customs that define the American
legal tradition than do SSA hearings. In processing disability claims, the ALJs do not simply act
as umpires calling balls and strikes. They are by law investigators of the facts, and are tasked not
only with the obligation to consider the reasons offered by both sides, but also with actively
developing the record in the case.”).
                                                23
          Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 24 of 34




         attorney. The record further shows the claimant was not required
         audio-logical treatment or underwent testing. He has worked for years
         and said he was terminated from his job because he had a cane. Thus,
         the undersigned finds the claimant’s allegation of deafness is not a
         medically determinable impairment, as it is not the result of an
         anatomical, physiological or psychological abnormality, which can be
         shown by medically acceptable clinical or laboratory diagnostic
         techniques (20 CFR 404.1508 and 404.1528; Social Security Ruling
         96-4p).

(Doc. 5-3, p. 15).

         Mr. Hitchcock’s medical records support the ALJ’s analysis. Drs. DeBerry

and Pukis did not note hearing loss or use of audiological treatment or testing. (Doc.

5-8, p. 66–72; Doc. 5-9, pp. 19–25). In December of 2016, Dr. Jampala noted that

Mr. Hitchcock had “no tinnitus, no hearing problems.” (Doc. 5-9, p. 16). 6 And Mr.

Hitchcock did not allege hearing impairment in his disability report. (Doc. 5-7, p.

6).

         Mr. Hitchcock’s elementary school records show that in 1981, when Mr.

Hitchcock was five years old, he received an audiological evaluation. (Doc. 5-12,

p. 5). This testing showed Mr. Hitchcock’s right ear was “borderline normal for 250

and 500Hz, sloping to a mild sensori-neural loss through 2000Hz, and a moderate to

severe sensori-neural hearing loss in the higher frequencies.” (Doc. 5-12, p. 5). His

left ear was “slightly poorer in the low frequencies, symmetrical in the highs.” (Doc



6
    In 2018, Dr. Vasavada found that Mr. Hitchcock’s hearing was poor. (Doc. 5-15, p. 57).


                                                24
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 25 of 34




5-12, p. 5). Because of these results, Mr. Hitchcock was evaluated with several

hearing aids “to meet his amplification needs.” (Doc. 5-12, p. 7). Given the lack of

evidence of hearing loss in Mr. Hitchcock’s more recent medical records, his

elementary school records do not support his request for an audiological

examination. Chippini v. Comm’r of Soc. Sec., 737 Fed. Appx. 525, 529 (11th Cir.

2018) (ALJ was not required to consider school district audiologist’s

recommendations from seven years prior, “which pertained to diagnostic testing

accommodations, not to appellant’s ability to work”).

      The ALJ also denied Mr. Hitchcock’s request for a consultative examination

to determine his functioning IQ, explaining:

      Nine days prior to the hearing, claimant’s attorney requested a
      consultative examination to determine the claimant’s [functioning] IQ
      was necessary, however, he failed to state why it was necessary.
      Claimant’s counsel said records from the Scottsboro City School
      System when the claimant was 14 years old showed a Verbal IQ of 75
      that he alleges was within the requirements of 12.05. This request was
      denied for failure to show how the claimant meets or equals any Listing
      under 12.00. The clamant [sic] returned to school and obtained a GED.
      He has a driver license and on his Functional Report (Exhibit 4E), the
      claimant was [driving] a car, went out alone, shops at the store, handles
      a checking account, savings account and pays bills. He reads and goes
      on the Internet ‘learning new things and how to do them.’ He has been
      working for several years albeit at the unskilled SVP2 level. There is
      no indication from the claimant’s attorney as to the claimant meeting
      any of the “B” criteria [under] 12.05.

(Doc. 5-3, p. 15).




                                         25
        Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 26 of 34




       Mr. Hitchcock did not allege an intellectual impairment in his 2015 disability

report. (Doc. 5-7, pp. 7, 9). See Hethcox v. Comm’r of Soc. Sec., 638 Fed. Appx.

833, 825 (11th Cir. 2015) (stating that when the plaintiff “did not allege a mental

disability in her disability report,” the plaintiff’s “testimony about her impairments

and [the doctor’s] initial report indicating that she had below-average intelligence

did not require the ALJ to order a consultative examination”). Mr. Hitchcock’s

school records establish Mr. Hitchcock’s academic grades and his scoring on

OLSAT, but the records do not reflect IQ testing. (Doc. 5-11, pp. 9–13, 18–38).

       In evaluating an allegation of intellectual disability, an ALJ must consider IQ

test results “and the medical report. Moreover, IQ test results must be examined to

assure consistency with daily activities and behavior. Thus . . . it was proper for the

ALJ to examine other evidence in the record in determining” whether Mr. Hitchcock

was intellectually disabled. Popp v. Heckler, 779 F.2d 1497, 1499 (11th Cir. 1986)

(citing Strunk v. Heckler, 732 F.2d 1357, 1360 (7th Cir. 1984)). Rather, Popp, 779

F.2d at 1499 (emphasis in Popp). 7




7
 In Popp, the Eleventh Circuit noted that the claimant “was close to completing the requirements
for a bachelor of science degree and had a history of having taught high school algebra,” and “was
not alleged to be failing in his college course studies.” Popp, 779 F.2d at 1499. The ALJ in Popp
found that those activities were inconsistent with a finding of intellectual disability. Popp, 779
F.2d at 1500.
                                               26
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 27 of 34




      The medical evidence in Mr. Hitchcock’s administrative record includes a

note from Dr. Vasavada who treated Mr. Hitchcock at Huntsville Hospital in

February 2018 after Mr. Hitchcock overdosed. (Doc. 5-15, pp. 48, 50). Mr.

Hitchcock reported that he lived with his mother and that he could not drive. (Doc.

5-15, pp. 48, 53). He reported that he had completed seven years of school, had not

been able to work, was not able to afford medication, and might need co-pay

assistance. Dr. Vasavada and the hospital’s psychiatric care coordinator noted that

Mr. Hitchcock had severe obesity and chronic pain issues, poor judgment, and fair

to poor insight. (Doc. 5-15, pp. 49, 51-55). Mr. Hitchcock reported visual and

auditory hallucinations. (Doc. 5-15, pp. 50, 54). Dr. Vasavada indicated that Mr.

Hitchcock had a “low” or “borderline IQ.” (Doc. 5-15, p. 55). He also indicated

that Mr. Hitchcock could feed and dress himself independently, but he needed

assistance bathing and with functional mobility, computers, and money

management. (Doc. 5-15, p. 56). Dr. Vasavada ranked Mr. Hitchcock as fair in self-

control, decision-making, and ability to learn and poor in hearing, balance, physical

strength, memory, and ability to follow directions. (Doc. 5-15, p. 57).

      The medical evidence also includes Dr. Davis’s August 22, 2016 record which

states: “We talked about the patient’s condition with him in terms and language he

understands.” (Doc. 5-9, p. 11). The Court cannot tell if Dr. Davis’s note reflects




                                         27
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 28 of 34




standard language or if the note suggests that Mr. Hitchcock had some difficulty

understanding Dr. Davis’s initial instructions.

      During his administrative hearing, Mr. Hitchcock testified that he was in

special education classes when he was in middle school, (Doc. 5-3, p. 55), but he did

not report special education classes in his disability report, (Doc. 5-7, p. 7). He also

testified that he was not able to pass his GED test, (Doc. 5-3, p. 51), but his disability

report indicates that he obtained his GED in 2001. (Doc. 5-7, p. 7). Mr. Hitchcock

worked in a factory for nearly 20 years. (Doc. 5-7, p. 7). The record reflects that

Mr. Hitchcock had a driver’s license and drove; completed tasks around the house

like cooking and vacuuming; shopped in stores, by phone, by mail, and by computer;

and paid bills and managed a savings account; (Doc. 5-3, pp. 52, 75; Doc. 5-7 pp. 7,

17–19).

      The evidence in the record concerning intellectual disability is inconsistent,

but substantial evidence supports the ALJ’s finding that he did not have to order an

IQ examination for Mr. Hitchcock. See Mabrey v. Acting Comm’r of Soc. Sec.

Admin., 724 Fed. Appx. 726, 729 (11th Cir. 2018) (holding that “record contained

sufficient evidence for the ALJ to make an informed determination that [plaintiff]

did not suffer from an intellectual disability, making further record development

unnecessary”); see also Hickel v. Comm’r of Soc. Sec., 539 Fed. Appx. 980, 984

(11th Cir. 2013) (affirming ALJ’s finding that applicant did not meet the intellectual

                                           28
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 29 of 34




disability listing where the record indicated that the applicant graduated high school,

worked part time, drove herself to work, prepared “simple meals,” and dressed and

groomed herself); see also Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

1269 (11th Cir. 2007) (stating that an ALJ “is not required to order a consultative

examination as long as the record contains sufficient evidence for the [ALJ] to make

an informed decision”).

Medical Opinions Under Listing 1.02

      An ALJ must consider whether a claimant’s impairment meets or equals a

listing. See Todd v. Heckler, 736 F.2d 641, 642 (11th Cir. 1984). Under Listing

1.02, a major dysfunction of a joint is:

      Characterized by gross anatomical deformity (e.g., subluxation,
      contracture, bony or fibrous ankylosis, instability) and chronic joint
      pain and stiffness with signs of limitation of motion or other abnormal
      motion of the affected joint(s), and findings on appropriate medically
      acceptable imaging of joint space narrowing, bony destruction, or
      ankylosis of the affected joint(s). With:

             A. Involvement of one major peripheral weight-bearing joint
             (i.e., hip, knee, or ankle), resulting in inability to ambulate
             effectively, as defined in 1.00B2b;

             or

             B. Involvement of one major peripheral joint in each upper
             extremity (i.e., shoulder, elbow, or wrist-hand), resulting in
             inability to perform fine and gross movements effectively, as
             defined in 1.00B2c.

(20 C.F.R. 404, Subpart P, App. 1).


                                           29
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 30 of 34




      The claimant bears the burden of producing medical evidence that establishes

the required medical findings. See Bowen v. Yuckert, 482 U.S. 137, 146 & n.5

(1987). Therefore, the claimant bears the burden of presenting “medical evidence

which describes how the impairment” equals the listed impairment. Bell v. Bowen,

796 F.2d 1350, 1353 (11th Cir. 1986) (citing 20 C.F.R. §§ 404.1525 and 404.1526).

Under 20 C.F.R. § 404.1526(a), to equal a Listing, these “medical findings must be

at least equal in severity and duration to the listed findings.” Wilson v. Barnhart,

284 F.3d 1219, 1224 (11th Cir. 2002) (quotations omitted).

      In determining medical equivalence, an ALJ “must consider the medical

opinion of one or more designated physicians on an advisory basis.” Wilkinson ex

rel. Wilkinson v. Bowen, 847 F.2d 660, 662 (11th Cir. 1987) (citing 20 C.F.R. §

416.926(b)).   The designated physician’s judgment on the equivalence of the

evidence “must be received into the record as expert opinion evidence and given

appropriate weight.”    Baker v. Berryhill, No. 5:17-cv-00921-AKK, 2018 WL

4635741, at *5 (N.D. Ala. 2018) (quoting SSR 96-6p, 1996 WL 374180, at *3 (July

2, 1996)). If a claimant has more than one impairment that does not meet or equal a

listed impairment, then the ALJ must review “the impairments’ symptoms, signs,

and laboratory findings to determine whether the combination is medically equal to

any listed impairment.” Wilson, 284 F.3d at 1224.




                                        30
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 31 of 34




      Here, the ALJ considered the medical opinion of a designated physician on

the issue of medical equivalence to Listing 1.02. Dr. Marcus Whitman submitted a

signed Disability Determination and Transmittal form. (Doc. 5-4, pp. 2–14). In this

report, Dr. Whitman reviewed Mr. Hitchcock’s medical records from SportsMED

Orthopaedic and Hazel Green Family Practice. (Doc. 5-4, pp. 3–4). Dr. Whitman

noted that he considered Listing 1.02 and concluded Mr. Hitchcock was not disabled.

(Doc. 5-4, pp. 7, 13).

      Dr. Whitman considered the combination of Mr. Hitchcock’s three physical

impairments of osteoarthrosis; obesity; and disorders of muscle, ligament, and

fascia. (Doc. 5-4, p. 7). Dr. Whitman’s review of Mr. Hitchcock’s medical records

shows multiple exam results indicating Mr. Hitchcock was “morbidly obese” and

that he used a knee brace and a cane for ambulation. (Doc. 5-4, pp. 10–12). Dr.

Whitman found that Mr. Hitchcock’s morbid obesity “further limits his functional

abilities.” (Doc. 5-4 p. 8). Relying on Mr. Hitchcock’s medical records as of

October 2015, Dr. Whitman concluded that Mr. Hitchcock was not disabled under

Listing 1.02. (Doc. 5-4 pp. 12–13).

      Dr. Whitman’s analysis constitutes a medical opinion by a “designated

consultative physician” on the issue of medical equivalency. Baker, 2018 WL

4635741, at *6 (stating detailed analyses from doctors who submitted Disability




                                        31
       Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 32 of 34




Determination and Transmittal forms constituted medical opinions by a designated

consultative regarding medical equivalency).

      The ALJ concluded that Mr. Hitchcock does not have an impairment or

combination of impairments that meets or medically equals a listing. (Doc. 5-3, p.

16). He concluded that Mr. Hitchcock’s “knee impairment is not of the severity

required to meet or equal Listing 1.02;” and the “signs, symptoms, and laboratory

findings” of Mr. Hitchcock’s obesity “are not of such severity as found in any

listing.” (Doc. 5-3, pp. 17–18). The ALJ explained that “[c]onsiderable weight

[was] given to the opinion of the State agency consultant, Dr. Marcus Whitmann

[sic], who evaluated the case at the initial determination level and determined [that

Mr. Hitchcock] could perform a reduced range of work activity at the sedentary level

of exertion. This opinion is consistent with his history of knee and foot pain and

with the conservative treatment he has received over a significant period for the

moderate pain he has reported.” (Doc. 5-3, p. 21). In section five of his analysis,

the ALJ discussed the medical records relating to Mr. Hitchcock’s degenerative joint

disease in his feet, degenerative arthritis of his left knee, osteoarthritis in his right

knee, range of motion in his knees, cane use, and obesity. (Doc. 5-3, pp. 19–20).

      Substantial evidence in the record supports the ALJ’s analysis. Doctors

prescribed Mr. Hitchcock an ankle and knee brace and a cane in May of 2015, (Doc.

5-8, p. 6), but with these devices in July 2015, Dr. Culpepper gave Mr. Hitchcock a

                                           32
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 33 of 34




work release and restricted him to “light duty work. No prolonged walking, standing

or stairs.” (Doc. 5-12, p. 44). Mr. Hitchcock’s doctors encouraged Mr. Hitchcock

to exercise and lose weight. Mr. Hitchcock’s RFC is for “less than the full range of

sedentary work” that allows him to use a cane. (Doc. 5-3, p. 18).

      Therefore, substantial evidence supports the ALJ’s finding that Mr. Hitchcock

does not have an impairment or combination of impairments that meets or medically

equals any listing, including Listing 1.02. Lewis v. Comm’r of Soc. Sec., 487 Fed.

Appx. 481, 483–84 (11th Cir. 2012) (affirming the ALJ’s conclusion that the

combination of claimant’s obesity and arthritis when the medical records indicate

claimant’s health problems do not “amount to a listing-level impairment”); Baker,

2018 WL 4635741, at *7 (affirming the ALJ’s conclusion that the claimant’s obesity,

“in combination with her other impairments, does not medically equal Listing 1.04,”

where the medical records reflect no acute abnormality and only “mild degenerative

changes”).




                                        33
      Case 5:19-cv-01573-MHH Document 15 Filed 04/09/21 Page 34 of 34




                                   Conclusion

      For the reasons discussed above, substantial evidence supports the ALJ’s

decision, and the ALJ applied proper legal standards. The Court may not reweigh

the evidence or substitute its judgment for that of the Commissioner. Accordingly,

the Court affirms the Commissioner. The Court will enter a separate final judgment

consistent with this memorandum opinion.

      DONE and ORDERED this April 9, 2021.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                       34
